Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler  P. Del Rosario on 02/02/2022.

The application has been amended as follows: IN THE CLAIMS

1. (currently amended):	A method of reconstructing in a decoder a coded enhancement layer picture, the method being performed by at least one processor, and the method comprising:
decoding at least one independent picture header network abstraction layer (NAL) unit of a coded picture of a reference layer, the coded picture of the reference layer being referenced by the coded enhancement layer picture;
decoding a dependent picture header NAL unit of the coded enhancement layer picture; and
performing picture header prediction comprising either one or both of:
predicting at least one value of at least one syntax element of the dependent picture header NAL unit from at least one value of at least one corresponding syntax element of the at least one independent picture header NAL unit; and
inferring at least one value of a non-present syntax element of the dependent picture header NAL unit to be equal to at least one value of a present syntax element of the at least one independent picture header NAL unit,
includes a NAL unit type syntax element that has a value indicating a picture header NAL unit

2. (previously presented):	The method of claim 1, further comprising signaling a delta value between the predicted at least one value of the at least one syntax element of the dependent picture header NAL unit and the at least one value of the at least one corresponding syntax element of the at least one independent picture header NAL unit.

3. (previously presented):	The method of claim 1, further comprising determining that the coded picture comprises the at least one independent picture header NAL unit, based on a flag of the at least one independent picture header NAL unit; and
determining that the coded enhancement layer picture comprises the dependent picture header NAL unit, based on a flag of the dependent picture header NAL unit.

4. (previously presented):	The method of claim 1, further comprising determining that the coded picture comprises the at least one independent picture header NAL unit, based on a unit type of the coded picture; and
determining that the coded enhancement layer picture comprises the dependent picture header NAL unit, based on a unit type of the coded enhancement layer picture.

5. (previously presented):	The method of claim 1, wherein the at least one independent picture header NAL unit directly precedes a video coding layer NAL unit in the coded picture.

6. (previously presented):	The method of claim 1, wherein the dependent picture header NAL unit directly precedes a video coding layer NAL unit in the coded enhancement layer picture.



8. (currently amended):	An apparatus for reconstructing in a decoder a coded enhancement layer picture, the apparatus comprising:
at least one memory configured to store computer program code; and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising:
first decoding code configured to cause the at least one processor to decode at least one independent picture header network abstraction layer (NAL) unit of a coded picture of a reference layer, the coded picture of the reference layer being referenced by the coded enhancement layer picture;
second decoding code configured to cause the at least one processor to decode a dependent picture header NAL unit of the coded enhancement layer picture; and
performing code configured to cause the at least one processor to perform picture header prediction comprising either one or both of:
predicting at least one value of at least one syntax element of the dependent picture header NAL unit from at least one value of at least one corresponding syntax element of the at least one independent picture header NAL unit; and
inferring at least one value of a non-present syntax element of the dependent picture header NAL unit to be equal to at least one value of a present syntax element of the at least one independent picture header NAL unit,
wherein the at least one independent picture header NAL unit and the dependent picture header NAL unit are each an NAL unit that includes a NAL unit type syntax element that has a value indicating a picture header NAL unit 

9. (previously presented):	The apparatus of claim 8, further comprising signaling code configured to cause the at least one processor to signal a delta value between the predicted at least one value of the at least one syntax element of the dependent picture header NAL unit and the at least one value of the at least one corresponding syntax element of the at least one independent picture header NAL unit.

10. (previously presented):	The apparatus of claim 8, further comprising determining code configured to cause the at least one processor to:
determine that the coded picture comprises the at least one independent picture header NAL unit, based on a flag of the at least one independent picture header NAL unit; and
determine that the coded enhancement layer picture comprises the dependent picture header NAL unit, based on a flag of the dependent picture header NAL unit.

11. (previously presented):	The apparatus of claim 8, further comprising determining code configured to cause the at least one processor to:
determine that the coded picture comprises the at least one independent picture header NAL unit, based on a unit type of the coded picture; and
determine that the coded enhancement layer picture comprises the dependent picture header NAL unit, based on a unit type of the coded enhancement layer picture.

12. (previously presented):	The apparatus of claim 8, wherein the at least one independent picture header NAL unit directly precedes a video coding layer NAL unit in the coded picture.

13. (previously presented):	The apparatus of claim 8, wherein the dependent picture header NAL unit  directly precedes a video coding layer NAL unit in the coded enhancement layer picture.

14. (previously presented):	The apparatus of claim 8, wherein each of the coded picture and the coded enhancement layer picture comprises a plurality of video coding layer NAL units and a plurality of picture header NAL units directly preceding the plurality of video coding layer NAL units.

15. (currently amended):	A non-transitory computer-readable storage medium storing instructions that cause at least one processor to:
decode at least one independent picture header network abstraction layer (NAL) unit of a coded picture of a reference layer, the coded picture of the reference layer being referenced by the coded enhancement layer picture;
decode a dependent picture header NAL unit of the coded enhancement layer picture; and
perform picture header prediction comprising either one or both of:
predicting at least one value of at least one syntax element of the dependent picture header NAL unit from at least one value of at least one corresponding syntax element of the at least one independent picture header NAL unit; and
inferring at least one value of a non-present syntax element of the dependent picture header NAL unit to be equal to at least one value of a present syntax element of the at least one independent picture header NAL unit,
wherein the at least one independent picture header NAL unit and the dependent picture header NAL unit are each an NAL unit that includes a NAL unit type syntax element that has a value indicating a picture header NAL unit 

16. (previously presented):	The non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the at least one processor to signal a delta value between the predicted at least one value of the at least one syntax element of the dependent picture header NAL unit and the at least one value of the at least one corresponding syntax element of the at least one independent picture header NAL unit.

17. (previously presented):	The non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the at least one processor to:
determine that the coded picture comprises the at least one independent picture header NAL unit, based on a flag of the at least one independent picture header NAL unit; and
determine that the coded enhancement layer picture comprises the dependent picture header NAL unit, based on a flag of the dependent picture header NAL unit.

18. (previously presented):	The non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the at least one processor to:
determine that the coded picture comprises the at least one independent picture header NAL unit, based on a unit type of the coded picture; and
determine that the coded enhancement layer picture comprises the dependent picture header NAL unit, based on a unit type of the coded enhancement layer picture.

19. (previously presented):	The non-transitory computer-readable storage medium of claim 15, wherein the at least one independent picture header NAL unit directly precedes a video coding layer NAL unit in the coded picture.

20. (previously presented):	The non-transitory computer-readable storage medium of claim 15, wherein the dependent picture header NAL unit directly precedes a video coding layer NAL unit in the coded enhancement layer picture.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims an image processing system/method that perform picture header NAL unit syntax element prediction by inferring non-present syntax element of a dependent picture header NAL unit from an independent picture head NAL unit, wherein the independent picture header NAL unit and the dependent picture header NAL unit each includes a NAL unit type syntax element has a value indicating a picture header NAL unit.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coban (US Pub. 20210314624 A1) teaches a video coding system that utilizes a picture header syntax structure that includes multiple different types of NAL units in accordance with a syntax element indication.
Coban (US Pub. 20210195248 A1) teaches a video coding system that locates intra random access pictures by using a syntax element that indicates that a picture associated with a picture head NAL unit being an intra random access picture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485